Monell, J.
(concurring). I concur in the opinion of my associate, that this case is distinguishable from the case of The Importers and Traders’ Insurance Company v. Christie (5 Robt., 169), and that, therefore, we are not concluded by that decision in determining the principal question in this case.
I desire, however, to say of that case, that it was decided without my knowledge or concurrence. For although I was a member of the General Term when it was argued, and heard the argument, I was not consulted in the decision, and never saw the opinion until it was published by the reporter.
The report of the decision indicates that I concurred in the opinion, which I never did, and from much of which I should have dissented had I had the opportunity of doing so; and I therefore wish now to place myself upon the record as dissenting from all such propositions in that opinion as are at variance with the view we now take of the law.